             Case 2:17-cv-02047-JAD-BNW Document 68 Filed 01/25/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3

 4
         Sean Rodney Orth,                                    Case No. 2:17-cv-02047-JAD-BNW
 5                        Petitioner
 6             v.                                        Order Granting Unopposed Motion for an
                                                                   Extension of Time
 7 Brian Williams, et al.,
                                                                          ECF No. 67
 8                        Respondents

 9            Petitioner Sean Rodney Orth brings this 28 U.S.C. § 2254 petition for a writ of habeas
10 corpus to challenge his 2007 state-court conviction. Petitioner's response to the motion to

11 dismiss was due January 21, 2021, and they move to extend that deadline to February 22, 2021,

12 because of deadlines and work in other cases.1 The motion is unopposed. Good cause

13 appearing,

14            IT IS ORDERED that the Unopposed Motion for an Extension of Time [ECF No. 67] is
15 GRANTED. The Petitioner's deadline to respond to the motion to dismiss is extended to

16 February 22, 2021.

17                    1/25/2021,
              Dated: January 22, nunc
                                 2021 pro tunc to
                      1/21/2021                               _________________________________
18                                                            U.S. District Judge Jennifer A. Dorsey
19

20

21

22

23
     1
         ECF No. 67.
